Case: 19-50674      Document: 00515336640         Page: 1    Date Filed: 03/09/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-50674                           March 9, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
PICNIK HOLDINGS, L.L.C.,

              Plaintiff - Appellant Cross-Appellee

v.

BENTO PICNIC, L.L.C.; LEANNE VALENTI,

              Defendants - Appellees Cross-Appellants




                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:18-CV-897


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5TH CIR. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.